DETAILED ACTION
Claim(s) 1-35 are presented for examination. 
Claims 1, 16, 17 and 26 are amended.
Claims 4-15 remain canceled.
Claims 34 and 35 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on March 12th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210311). 

Applicant’s amendments filed March 1st, 2021 do not place the claims in condition for allowance since previously cited prior art by “Patil” in view of “Liu” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require further consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 1-13 of 13) filed March 1st, 2021 with respect to rejection of claim(s) 1-3, 16-19 and 21-33 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Patil, … does not teach or suggest a communication apparatus configured to transmit, to the other communication apparatus, a second signal having the service discovery frame format and in which the type information included in the NAN Attribute field of the Service Discovery frame format is set to a second value that is different from the first value, in a case where the data has been communicated with the other communication apparatus and where communication with the other communication apparatus via the datalink is to be ended., as required by amended Claim 1... 

	Liu, … either alone, or in combination with Patil, also does not teach or suggest a communication apparatus configured to transmit, to the other communication apparatus, a second signal having the service discovery frame format and in which the type information included in the 
NAN Attribute field of the Service Discovery frame format is set to a second value that is different from the first value, in a case where the data has been communicated with the other communication apparatus and where communication with the other communication apparatus via the datalink is to be ended, as required by amended Claim 1 [Remarks, pages 10-12 of 13].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Patil col. 33, lines 26-33 discloses as follows.

	“…The traffic advertisement generator 130 may send data 122 to a particular subscriber device (e.g., the subscriber device 106-108) via the first communication channel during a first data transmission window. For example, the traffic advertisement generator 130 may send the data 122 via the transceiver 136 of the provider device 104. The first data transmission window may correspond to an ending portion of the first transmission window…”

	Liu pg. 7, ¶100 lines 3-9 further discloses:

	“a NAN schedule engine of a NAN device may transmit an NDL update message to a peer NAN device with an indication of a datapath or an NDL termination message and may also include an updated NDL FA schedule proposal… In some embodiments, the NAN layer may inform the upper layers of a possible break of a datapath or NDL by issuing a datapath report event, and, in response, the upper layers may retry or terminate the datapath.”.

	In other words, Patil teaches “a communication apparatus configured to transmit, to the other communication apparatus, a second signal” by disclosing: The traffic advertisement generator 130 sending data 122 to a subscriber device via a first communication channel during a first data transmission window.
	
a NAN Attribute field of the Service Discovery frame format is set to a second value that is different from the first value, in a case where the data has been communicated with the other communication apparatus and where communication with the other communication apparatus via the datalink is to be ended” by disclosing: a NAN device transmitting an NDL update message to a peer NAN device with an indication of a datapath or an NDL termination message that also includes an updated NDL FA schedule proposal… the NAN layer informing the upper layers of a possible break of a datapath or NDL by issuing a datapath report event, and, in response, the upper layers retrying or terminating the datapath.
 
	Therefore a prima facie case of obviousness is established by “Patil” in view of “Liu” under 35 U.S.C. § 103 for teaching the proposed amendments However, further consideration and/or search is required.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469